164 U.S. 559 (1896)
THE ROGERS LOCOMOTIVE MACHINE WORKS
v.
AMERICAN EMIGRANT COMPANY.
No. 23.
Supreme Court of United States.
Argued March 24, 1896.
Decided December 7, 1896.
ERROR TO THE SUPREME COURT OF THE STATE OF IOWA.
*567 Mr. Charles A. Clark for plaintiffs in error.
Mr. J.J. Davis for defendant in error.
*570 MR. JUSTICE HARLAN, after stating the case as above reported, delivered the opinion of the court.
In the light of the facts as stated above, and of the Federal and state legislation relating to the matters in controversy, we proceed to the consideration of the questions presented for our determination.
As the railroad act of 1856 excepted from its operation all lands theretofore reserved to the United States by any act of Congress, or in any other manner by competent authority, for any purpose whatever, the certification to the State by the Department of the Interior of the lands in controversy as having inured, under the railroad act of May 15, 1856, to the State for the benefit of the Dubuque and Pacific Railroad Company, was unauthorized, if at the date of the Swamp Land act of 1850 the lands were swamp and overflowed lands, whereby they were unfit for cultivation; for, lands of that character were expressly reserved from the operation of the railroad grant of 1856. If they were not granted to the State for the benefit of the railroad company, because previously granted to the State as swamp and overflowed lands, they could not properly have been certified or transferred to the State to be applied in aid of the construction of the railroad. McCormick v. Hayes, 159 U.S. 332, 338.
But it is equally true that the act of 1850 made it the duty of the Secretary of the Interior, as soon as practicable after the passage of that act, to make out an accurate list and plats of the swamp and overflowed lands granted to any State and transmit them to the executive of such State, "and, at the request of said governor, cause a patent to be issued to the State therefor; and on that patent the fee simple to said lands shall vest in said State," subject to the disposal of its legislature. While, therefore, as held in many cases, the act of 1850 was in prsenti, and gave an inchoate title, the lands needed to be identified as lands that passed under the act; which being done, and not before, the title became perfect as of the date of the granting act. Wright v. Roseberry, 121 U.S. 488, 494 et seq.; Tubbs v. Wilhoit, 138 U.S. 134, 137; Chandler v. Calumet *571 & Hecla Mining Co., 149 U.S. 79, 91. So, in Ehrhardt v. Hogaboom, 115 U.S. 67, 68: "In French v. Fyan, 93 U.S. 169, this court decided that, by the second section of the Swamp Land act, the power and duty devolved upon the Secretary of the Interior, as the head of the Department which administered the affairs of the public lands, of determining what lands were of the description granted by that act, and made his office the tribunal whose decision on that subject was to be controlling." The identification of lands as lands embraced by the Swamp Land act was therefore necessary before the State could claim a patent or exercise absolute control of them.
In McCormick v. Hayes, above cited, it appeared that the Secretary of the Interior, proceeding under the railroad act of May 15, 1856, had certified certain lands as inuring to Iowa under that act. It was insisted in that case that the lands were covered by the act of 1850, and, therefore, that they were improperly certified under the railroad act of 1856; a fact which, it was contended, could be established by parol evidence, so as to fix the title in certain parties, independently of any action that may have been taken by the Interior Department upon the subject. The precise nature of that case is shown by this extract from the opinion of the court: "The controlling question, therefore, in this case, so far as the plaintiff is concerned  and he must recover upon the strength of his own title, even if that of the defendant be defective  is whether, under the circumstances disclosed by the record, the particular lands in controversy, in the absence of any selection and certification of them by the United States to the State, under the Swamp Land act, can be shown by parol testimony to have been, in fact, at the date of that act, swamp and overflowed lands. Congress having made it the duty of the Secretary of the Interior to make out accurate lists and plats of the lands embraced by the Swamp Land act, and transmit the same to the governor of the State, and, at the request of the latter, to cause a patent to be issued to the State therefor, and having provided that `on that patent the fee simple to said lands shall vest in said State subject to *572 the disposal of the legislature thereof,' did the title vest in the State, by virtue alone, and immediately upon the passage, of the act, without any selection by or under the direction of the Department of the Interior, so that the State's grantees could maintain an action to recover the possession of them?"
In determining that question this court, after an extended review of former decisions, thus stated (pp. 346-347) its conclusions: "The case before us is not like that of Railroad Co. v. Smith, in which, as subsequently explained in French v. Fyan, it was shown that there was an absolute neglect of duty on the part of the Interior Department, in that it neither made nor would make any selection of lists whatever, and, therefore, there was no action by that Department that could be relied on as a determination of the question whether the particular lands then in dispute were or were not embraced by the Swamp Land act. That case was exceptional in its circumstances, and seemed to justify the decision rendered, in order to prevent a total failure of justice, arising from the unexplained neglect of the Land Department to perform the duty imposed by the act of 1850. What was said in French v. Fyan shows that this court not only so regarded the previous case, but it was in effect said that the ruling in Railroad Company v. Smith was not to be extended to any case in which the Land Department had taken action, or made a decision or determination under the Swamp Land act." Again, and in reference to the certification of lands under the railroad act of 1856: "Twice the Land Department certified these lands to the State as inuring to it under the railroad land grant act, and it does not appear that the State has ever questioned the correctness of that certification or applied to the Secretary of the Interior for a reëxamination as to the character of the lands... . Upon the authority of former adjudications, as well as upon principle, it must be held that parol evidence is inadmissible to show, in opposition to the concurrent action of Federal and state officers, having authority in the premises, that these lands were, in fact, at the date of the act of 1850, swamp and overflowed grounds, which should have been embraced by Linn County in its selection of land of that character, *573 and withheld from the State as lands granted expressly in aid of railroad construction within its limits."
One of the prior adjudications referred to in McCormick v. Hayes was Chandler v. Calumet & Hecla Mining Co., 149 U.S. 79, 88, 89, 92. In that case, the plaintiff claimed title under the Swamp Land act of 1850; the defendant under an act of Congress of 1852 granting public lands to Michigan in aid of the construction of a ship canal around the Falls of St. Mary. The lands there in controversy were not included in swamp land selections under the act of 1850, but were included in selections under the canal grant of 1852. Referring to Wright v. Roseberry, 121 U.S. 488, in connection with previous cases, this court, speaking by Mr. Justice Jackson, said: "Under the principle announced in that case, and under the foregoing facts in the present case, it would seem that there had been such affirmative action on the part of the Secretary of the Interior in identifying the lands in this particular township, containing the lands in controversy, as would amount to an identification of the lands therein, which pass to the State by the swamp land grant, and that the selection by the State of the demanded premises under the canal grant of 1852, with the approval of the Secretary of the Interior, and the certification of the Department to the State that they were covered by the latter grant, may well be considered such an adjudication of the question as should exclude the introduction of parol evidence to contradict it. The exclusion of the land in dispute from the swamp lands, selected and patented to the State, and its inclusion in the selection of the State as land coming within the grant of 1852, with the approval of such selection by the Interior Department and the certification thereof to the State, operated to pass the title thereto as completely as could have been done by formal patent, Frasher v. O'Connor, 115 U.S. 102; and being followed by the State's conveyance to the canal company, presented such official action and such documentary evidence of title as should not be open to question by parol testimony at law. Under the facts of this case we are of opinion that the plaintiff in error could not properly establish by oral evidence that the land in *574 dispute was in fact swamp land, for the purpose of contradicting and invalidating the Department's certification thereof to the State and the latter's patent to the canal company."
These decisions give much greater weight to the action of the Land Department in certifying the lands in dispute under the railroad grant of 1856, than was done by the judgment below.
The Emigrant Company lays much stress upon that clause of the railroad act of 1856 exempting from its operation all lands previously reserved by the United States for any purpose. And upon this foundation it rests the contention that no lands embraced by the Swamp Land act of 1850 could, under any circumstances, be withdrawn by the Land Department from its operation, and certified to the State under the railroad act of 1856. This contention assumes that the lands in controversy were, within the meaning of the act of 1850, swamp and overflowed lands. But that fact was to be determined, in the first instance, by the Secretary of the Interior. It belonged to him, primarily, to identify all lands that were to go to the State under the act of 1850. When he made such identification, then, and not before, the State was entitled to a patent, and "on such patent" the fee-simple title vested in the State. The State's title was at the outset an inchoate one, and did not become perfect, as of the date of the act, until a patent was issued.
But it is equally clear that when the Secretary of the Interior certified in 1858 that the lands in controversy inured to the State under the railroad act of 1856, he, in effect, decided that they were not embraced by the Swamp Land act of 1850. This, perhaps, furnishes an explanation not only of the fact that no action was taken upon the report filed in the General Land Office in 1860 showing that the agent of Calhoun County had selected these lands as swamp and overflowed lands, but of the further fact that, so far as this record discloses, the attention of the Secretary of the Interior was never directly called by the county to any claim by it, under the act of 1850, to the lands certified under the railroad act of 1856. Nor does it appear that the American Emigrant Company, *575 whose original contract with the county was made in 1861, ever questioned before the Land Department the validity of the Secretary's certification in 1858 of these lands as passing to the State under the act of 1856, or asserted a claim to them, until it brought this suit in 1877, nearly twenty years after that officer certified them to the State under the railroad act. And it is significant that this action of the Interior Department does not seem ever to have been called in question by the State.
The case then is this: In 1858, the Secretary of the Interior decided that the lands in controversy inured to the State under the railroad act of 1856, and, if that decision was correct, then they were not reserved from the operation of that act by the Swamp Land act of 1850. The State was entitled to the lands either under the act of 1850 or under that of 1856. It was open to it, before accepting the lands under the railroad act, to insist that they passed, under the act of 1850, as swamp and overflowed lands. No such claim was made. The State  the party primarily interested, and with whom the Land Department directly dealt  accepted the lands under the act of 1856, and, therefore, not as inuring to it as swamp and overflowed lands within the meaning of the act of 1850, and, as just stated, has never repudiated its action of 1858, nor sought to have reopened the question necessarily involved in the action of the Secretary when he certified the lands to the State under the act of 1856.
It would seem that, upon every principle of justice, the action of the Secretary of the Interior in certifying these lands to the State under the act of 1856 should not be disturbed. The fact that his certification was made subject "to any valid interfering rights which may exist to any of the tracts" embraced in his certificate does not affect this conclusion. That reservation could not have referred to any rights which the State acquired or could have asserted under some other act of Congress than that of 1856. Certainly, it was not intended by the Interior Department to certify the lands under the railroad act of 1856 subject to the right of the State, while holding them under that certificate, to claim them under some other and prior act. The action of the Department in 1858 *576 was intended to be final, as between the United States and the State, in respect of the lands then certified as railroad lands. If the State considered the lands to be covered by the Swamp Land act, its duty was to surrender the certificate issued to it under the railroad act. It could not take them under one act, and while holding them under that act pass to one of its counties the right to assert an interest in them under another and different act.
Are those in this action who claim under the State and under the act of 1850 in any better condition than the State? Can they be heard to question the action of the Land Department in 1858, if the State is estopped from so doing? We have seen that the county of Calhoun made a written agreement in 1861 with the American Emigrant Company relating to swamp and overflowed lands. But if no such agreement had been made, would the county be heard to say that the Land Department erred, as matter of fact, when, in 1858, it decided that these lands passed to the State under the railroad act? Would the creature of the State be permitted to say what its creator was estopped from saying? The county of Calhoun is a mere political subdivision of the State, created for the State's convenience, and to aid in carrying out, within a limited territory, the policy of the State. Its local government can have no will contrary to the will of the State, and it is subject to the paramount authority of the State, in respect as well of its acts as of its property and revenue held for public purposes. The State made it, and could, in its discretion, unmake it, and administer such property and revenue through other instrumentalities. Jefferson County v. Ford, 4 Greene, (Iowa) 367, 370; Soper v. Henry County, 26 Iowa, 264, 267; Maryland v. Baltimore & Ohio Railroad, 3 How. 534, 550; United States v. Railroad, 17 Wall. 322, 329; Hamilton County Commissioners v. Mighels, 7 Ohio St. 109, 118; Askew v. Hale County, 54 Alabama, 639, 640; 1 Dillon's Mun. Corp. §§ 22-23, 54-71 inclusive and authorities there cited; Angel & Ames on Corp. § 31.
It would seem to be clear that the relations of the county and the State are such that the action of the latter in accepting *577 the lands in controversy under the railroad act was binding upon the county of Calhoun, as one of the governmental agencies of the State; and that the county could not, after such acceptance, claim these lands as swamp and overflowed lands, or, by assuming to dispose of them as lands of that character, pass to the purchaser the right to raise a question which, in view of its subordination to the State, it was estopped from raising. We are of opinion that the plaintiff could not, by any agreement made with the county in 1861 or afterwards, acquire any greater rights, or better position, in respect of these lands, than the county itself had after the certification of them in 1858 as lands inuring to the State under the railroad act of 1856.
When the equities of the respective parties are considered, the view we have expressed is much strengthened by the circumstance that the defendants and those under whom they claim, or some of them, have paid taxes upon these lands ever since 1862, that is, for fifteen years before the institution of this suit in 1877.
We are of opinion that the Supreme Court of Iowa did not give proper effect to the action of the Interior Department in 1858. It should have been adjudged that, so far as the lands in controversy are concerned, the plaintiffs claiming under the county of Calhoun and the State, as well as under the act of 1850, were concluded by the act of the Secretary of the Interior when he certified such lands as inuring to the State under the railroad act of 1856, and by the act of the State in accepting and retaining the lands under that act; consequently, the suit should have been dismissed for want of equity, with costs to the respective defendants.
The judgment is reversed, and the cause is remanded for further proceedings not inconsistent with this opinion.